UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7374


JACKIE RICHARDSON,

                Petitioner - Appellant,

          v.

CECILIA R. REYNOLDS, Warden;     JON   OZMINT,   South   Carolina
Department of Corrections,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry F. Floyd, District Judge.
(9:10-cv-01970-HFF)


Submitted:   January 18, 2011              Decided:   January 27, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jackie Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jackie Richardson seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2006) petition as successive.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                       28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief    on    the    merits,     a   prisoner         satisfies    this      standard     by

demonstrating         that     reasonable         jurists    would       find     that     the

district       court’s     assessment      of     the     constitutional         claims     is

debatable      or     wrong.       Slack     v.    McDaniel,       529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at   484-85.          We   have    independently          reviewed       the    record     and

conclude that Richardson has not made the requisite showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed     in    forma      pauperis,       and    dismiss     the       appeal.     We

dispense       with    oral       argument      because      the     facts       and     legal



                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3